

	

		II

		109th CONGRESS

		2d Session

		S. 2608

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 7, 2006

			Ms. Snowe (for herself

			 and Mr. Vitter) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Small Business and

			 Entrepreneurship

		

		A BILL

		To ensure full partnership of small

		  contractors in Federal disaster reconstruction efforts.

	

	

		1.Short titleThis Act may be cited as the

			 Small Business Partners in

			 Reconstruction Act of 2006.

		2.DefinitionsIn this Act—

			(1)the terms Administration and

			 Administrator mean the Small Business Administration and the

			 Administrator thereof, respectively;

			(2)the term small business

			 concern has the same meaning as in section 3 of the Small Business Act

			 (15 U.S.C. 632); and

			(3)the term small business concern owned

			 and controlled by socially and economically disadvantaged individuals

			 has the same meaning as in section 8 of the Small Business Act (15 U.S.C.

			 637).

			3.Small business

			 procurement flexibilities; government-wide guidanceSection 5 of the Small Business Act (15

			 U.S.C. 634) is amended by adding at the end the following:

			

				(i)Small business

				emergency procurement flexibilities; government-wide guidance

					(1)DefinitionIn this subsection, the term

				Guidelines means the guidelines entitled Emergency

				Procurement Flexibilities (A Framework for Responsive Contracting &

				Guidelines for Using Simplified Acquisition Procedures) issued by the

				Office of Federal Procurement Policy of the Office of Management and Budget on

				May 30, 2003, or any successor thereto.

					(2)Office of

				Federal Procurement PolicyIn

				order to enable the Federal Government to purchase goods and service quickly

				and efficiently in times of disaster, contingency, or other emergency, while

				promoting small business concern utilization, the Administrator for Federal

				Procurement Policy shall—

						(A)ensure that the Guidelines continue to

				strongly encourage that the Federal Government utilize the small business

				procurement flexibilities in this Act;

						(B)ensure that the Guidelines fully address

				all available small business procurement flexibilities (including flexibilities

				authorized for small business concerns owned and controlled by socially and

				economically disadvantaged individuals under section 8(a), HUBZone small

				business concerns, and small business concerns owned and controlled by

				service-disabled veterans);

						(C)periodically revise, update, or modify the

				Guidelines;

						(D)publish the Guidelines, as updated to

				comply with this paragraph, in the Federal Register; and

						(E)consult with the Administrator on any

				changes to the Guidelines.

						(3)AdministrationThe Administrator shall, with regard to the

				Guidelines—

						(A)develop and conduct ongoing government-wide

				training on small business emergency procurement flexibilities (including

				flexibilities authorized for small business concerns owned and controlled by

				socially and economically disadvantaged individuals under section 8(a), HUBZone

				small business concerns, and small business concerns owned and controlled by

				service-disabled veterans); and

						(B)designate not fewer than 1 official to

				provide advice and assistance to the Office of Federal Procurement Policy and

				other Federal agencies on the use of small business procurement flexibilities

				in times of disaster, contingency, or other

				emergency.

						.

		4.Paperwork reciprocity

			 for small disaster contractorsNot later than 30 days after the date of

			 enactment of this Act, the Administrator shall ensure that all eligible small

			 business concerns receive the full benefit of reciprocity in certifications

			 between Federal and Federally-funded contracting programs for small business

			 concerns owned and controlled by socially and economically disadvantaged

			 individuals.

		5.Hurricane katrina and

			 rita small business contracting dataNot later than 30 days after the date of

			 enactment of this Act, the Administrator for Federal Procurement Policy and the

			 Administrator shall ensure that the Federal Procurement Data System contains

			 comprehensive Government-wide data on small business participation in

			 contracting related to Hurricane Katrina of 2005 or Hurricane Rita of

			 2005.

		6.Disaster area

			 hubzonesSection 3(p)(1) of

			 the Small Business Act (15 U.S.C. 632(p)(1)) is amended—

			(1)in subparagraph (D), by striking

			 or;

			(2)in subparagraph (E), by striking the period

			 and inserting ; or; and

			(3)by adding at the end the following:

				

					(F)any area affected by Hurricane Katrina of

				2005 or Hurricane Rita of 2005, for such time or in such geographic area as

				designated by the

				Administrator.

					.

			7.Disaster contracting

			 outreach programs for small businesses

			(a)In

			 generalNot later than 90

			 days after the date of enactment of this Act, the Administrator shall establish

			 a contracting outreach and technical assistance program for small business

			 concerns that—

				(1)had a primary place of business, or other

			 significant presence, in the area affected by Hurricane Katrina of 2005 or

			 Hurricane Rita of 2005, as designated by the Administrator under section

			 7(b)(2) of the Small Business Act, beginning on the date that is 60 days before

			 the date of that designation by the Administrator; or

				(2)have a primary place of business, or other

			 significant presence, in the area affected by Hurricane Katrina of 2005 or

			 Hurricane Rita of 2005, as designated by the Administrator under section

			 7(b)(2) of the Small Business Act, during the period beginning on the date of

			 that designation and ending on the date that is 5 years after the date of that

			 designation.

				(b)Administrator

			 actionThe Administrator may

			 fulfill the requirement of subsection (a) by acting through—

				(1)the Administration;

				(2)the Federal agency small business officials

			 designated under section 15(k)(1) of the Small Business Act (15 U.S.C.

			 644(k)(1)); and

				(3)any Federal, State, or local government

			 entity, higher education institution, Procurement Technical Assistance Center,

			 or private nonprofit organization that the Administrator determines is proper,

			 upon conclusion of a memorandum of understanding or assistance agreement, as

			 appropriate, with the Administrator.

				8.Small business bonding

			 threshold

			(a)In

			 generalExcept as provided in

			 subsection (b), and notwithstanding any other provision of law, for any

			 procurement related to Hurricane Katrina of 2005 or Hurricane Rita of 2005, the

			 Administrator may, upon such terms and conditions as the Administrator may

			 prescribe, guarantee and enter into commitments to guarantee any surety against

			 loss resulting from a breach of the terms of a bid bond, payment bond,

			 performance bond, or bonds ancillary thereto, by a principal on any total work

			 order or contract amount at the time of bond execution that does not exceed

			 $5,000,000.

			(b)Increase of

			 amountUpon request of the

			 head of any Federal agency other than the Administration involved in

			 reconstruction efforts in response to Hurricane Katrina of 2005 or Hurricane

			 Rita of 2005, the Administrator may guarantee and enter into a commitment to

			 guarantee any security against loss under subsection (a) on any total work

			 order or contract amount at the time of bond execution that does not exceed

			 $10,000,000.

			9.Fair small business

			 participationIn order to

			 facilitate the maximum practicable participation of small business concerns in

			 activities related to relief and recovery from Hurricane Katrina of 2005 and

			 Hurricane Rita of 2005, the Administrator and the head of any Federal agency

			 making procurements related to the aftermath of Hurricane Katrina of 2005 or

			 Hurricane Rita of 2005, shall set a goal of awarding to small business concerns

			 not less than 30 percent of amounts expended for prime contracts and not less

			 than 40 percent of amounts expended for subcontracts on procurements by such

			 agency related to the aftermath of Hurricane Katrina of 2005 or Hurricane Rita

			 of 2005, respectively.

		10.Protection of small

			 business reservationSection

			 15(j) of the Small Business Act (15 U.S.C. 644(j)) is amended by adding at the

			 end the following:

			

				(4)For any contracts involving the use of the

				special emergency procurement authority under section 32A(c) of the Office of

				Federal Procurement Policy Act (41 U.S.C. 428a(c)), the dollar ceiling of the

				small business reservation established in paragraph (1) shall be adjusted to

				match the applicable amount of the simplified acquisition

				threshold.

				.

		11.Small business

			 multiple-award disaster contracts

			(a)In

			 generalThe Administrator and

			 the Administrator for Federal Procurement Policy shall ensure that the Federal

			 Government establishes and maintains multiple-award contracts with small

			 business concerns of all categories on a nationwide and regional basis for the

			 purpose of conducting or supporting Federal disaster recovery efforts.

			(b)ReportAt the end of each fiscal year, the

			 Administrator and the Administrator for Federal Procurement Policy shall submit

			 to Committee on Small Business and Entrepreneurship of the Senate and the

			 Committee on Small Business of the House of Representatives a report describing

			 the terms, conditions, and status of the contracts described in subsection (a)

			 awarded during the preceding fiscal year.

			12.Transparency in

			 disaster subcontractingThe

			 Administrator and the head of each executive agency awarding recovery and

			 reconstruction contracts related to Hurricane Katrina of 2005 or Hurricane Rita

			 of 2005 shall ensure that each such contract for which a small business

			 subcontracting plan is required by law or contract terms contains a clause

			 requiring the posting of subcontracting opportunities on the SUB-Net database

			 established by the Administration under section 8(e) of the Small Business Act

			 (15 U.S.C. 637(e)), or any successor thereto.

		13.Protection of small

			 business subcontractingSection 8(d)(4)(D) of the Small Business Act

			 (15 U.S.C. 637(d)(4)(D)) is amended—

			(1)by striking (D) No contract

			 and inserting the following:

				

					(D)Small business

				participation

						(i)In

				generalNo

				contract

						; and

				

			(2)by adding at the end the following:

				

					(ii)Emergency

				procurements

						(I)In

				generalFor any contract

				which otherwise meets the requirements of this subsection, and which involves

				the use of special emergency procurement authority under section 32A(c) of the

				Office of Federal Procurement Policy Act (41 U.S.C. 428a(c)), the

				subcontracting plan required under this subsection shall be negotiated as soon

				as is practicable, but not later than 30 days after the date on which the

				contract is awarded.

						(II)PaymentNot greater than 50 percent of the amounts

				due under any contract described in subclause (I) may be paid, unless a

				subcontracting plan compliant with this subsection is negotiated by the

				contractor.

						.

			14.Contracting priority

			 for local small businessesSection 15(d) of the Small Business Act (15

			 U.S.C. 644(d)) is amended—

			(1)by striking (d) For purposes

			 and inserting the following:

				

					(d)Contracting

				priorities

						(1)In

				generalFor

				purposes

						;

				and

			(2)by adding at the end the following:

				

					(2)Disaster

				contracting priority in generalThe Administrator shall designate any

				disaster area as an area of concentrated unemployment or underemployment, or a

				labor surplus area for purposes of paragraph (1).

					(3)Local small

				businesses

						(A)In

				generalThe Administrator

				shall give priority in the awarding of contracts and the placement of

				subcontracts for disaster relief to local small business concerns.

						(B)Other

				agenciesThe head of each

				executive agency shall give priority in the awarding of contracts and the

				placement of subcontracts for disaster relief to local small business concerns,

				by using, as appropriate—

							(i)preferential factors in evaluations of

				contract bids and proposals;

							(ii)competitions restricted to local small

				business concerns, where there is a reasonable expectation of receiving

				competitive, reasonably priced bids or proposals from not fewer than 2 local

				small business concerns;

							(iii)requirements of preference for local small

				business concerns in subcontracting plans; and

							(iv)assessments of liquidated damages and other

				contractual penalties, including contract termination.

							(C)Other disaster

				assistancePriority shall be

				given to local small business concerns in the awarding of contracts and the

				placement of subcontracts for disaster relief in any Federal procurement and

				any procurement by a State or local government made with Federal disaster

				assistance funds.

						(4)DefinitionsIn this subsection—

						(A)the term declared disaster

				means Hurricane Katrina of 2005, Hurricane Rita of 2005, or any other disaster,

				as designated by the Administrator;

						(B)the term disaster area means

				any State or area affected by a declared disaster, as determined by the

				Administrator;

						(C)the term executive agency has

				the same meaning as in section 105 of title 5, United States Code; and

						(D)the term local small business

				concern means a small business concern that—

							(i)on the date immediately preceding the date

				on which a declared disaster occurred—

								(I)had a principal office in the disaster area

				for such declared disaster; and

								(II)employed a majority of the workforce of

				such small business concern in the disaster area for such declared disaster;

				and

								(ii)is capable of performing a substantial

				proportion of any contract or subcontract for disaster relief within the

				disaster area for such declared disaster, as determined by the

				Administrator.

							.

			15.Relief from test

			 programSection 711(d) of the

			 Small Business Competitive Demonstration Program Act of 1988 (15 U.S.C. 644

			 note) is amended—

			(1)by striking The Program and

			 inserting the following:

				

					(1)In

				generalExcept as provided in

				paragraph (2), the Program

					;

				and

			(2)by adding at the end the following:

				

					(2)ExceptionThe Program shall not apply to any contract

				related to relief or reconstruction from Hurricane Katrina of 2005 or Hurricane

				Rita of

				2005.

					.

			

